                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 BERNARD JONES                                                                       PLAINTIFF


 v.                                  Civil No. 4:19-cv-4009


 TYSON FOODS                                                                      DEFENDANT

                                             ORDER

       Before the Court is the Report and Recommendation filed August 23, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 32). Judge Bryant recommends that the Court grant Separate Defendant Tyson Foods’

Motion to Dismiss (ECF No. 27) and dismiss Plaintiff Bernard Jones’ claims against Tyson

pursuant to Federal Rule of Civil Procedure 12(b)(6). Specifically, Judge Bryant finds that

Plaintiff failed to state a cognizable claim against Tyson under 42 U.S.C. § 1983 upon which relief

may be granted.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 32) in toto. Accordingly, Separate Defendant Tyson Foods’ Motion

to Dismiss (ECF No. 27) is hereby GRANTED. Plaintiff’s claims against Separate Defendant

Tyson Foods are DISMISSED WITHOUT PREJUDICE. All defendants in this matter have

now been dismissed, so the Clerk of Court is directed to close this case.

       IT IS SO ORDERED, this 10th day of September, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
